Citation Nr: 1600705	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  13-09 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran presented testimony at a personal hearing before a Veterans Law Judge in August 2015.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In November 2015, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal, and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  In December 2015, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed rating decision issued in July 2007, the RO denied the Veteran's claim for service connection for depression.

2.  Evidence added to the record since the final July 2007 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and PTSD.

3.  Major depressive disorder had its onset in service.


CONCLUSIONS OF LAW

1.  The July 2007 rating decision that denied the Veteran's claim for service connection for depression is final.  38 U.S.C.A. § 7105(c) (West 2014).

2.  New and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, to include depression, anxiety, and PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for establishing entitlement to service connection for major depressive disorder have been met.  38 U.S.C.A. §§ 1110, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis: New and Material Evidence

The RO first denied service connection for depression in a July 2007 rating decision because it found that the depression was neither incurred in nor caused by service.  No new and material evidence was received within one year of that decision.  Consequently, the July 2007 rating decision became final.

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board must consider all of the evidence of record, including any new medical examinations performed after the RO reopens a claim, when determining whether new and material evidence has been presented.  Woehlaert v. Nicholson, 21 Vet. App. 456, 461 (2007).

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for depression since the July 2007 rating decision.  Specifically, at his August 2015 hearing, the Veteran testified that he began having nightmares in the 1970s about two incidents in service wherein he observed fellow servicemen lose their fingers.  See transcript, pp. 4-6, 9-10.  He further described those incidents in letters dated November 2010, December 2010, and August 2015.  Additionally, the Veteran's VA treatment records dated July 2009 and September 2009 show that he experiences nightmares from his military history and has military experience of his crew being injured on the job, respectively.

The foregoing evidence is presumed credible for the purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim.  See Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As this evidence of a nexus between the Veteran's claimed depression and his service was not available at the time of the July 2007 denial, it is new.  As it regards the reason for the denial of his claim for service connection, it is also material.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection for depression.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Analysis: Service Connection for an Acquired Psychiatric Disorder

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The Veteran contends that he observed stressful incidents in service which have caused his current depression.  Specifically, in a November 2010 letter he reported observing three accidents in service:

[In the first incident, a] plow accidentally fell and hit [an] airman's left foot cutting [the] end of his toes off from the toenail out.  I felt responsible....

[In the second incident, an airman's] ring had caught the door [of his vehicle] and it ripped it off.  I really felt bad....I was just stunned and crushed at the same time....

[In the third incident, a drill] bit caught something and the cord wrapped around [an airman's] left hand and fingers.  Before I could help him it jerked his index and middle finger off at the knuckle and blood was going everywhere....

After I returned home I had nightmares for 4 to 6 years about all these terrible accidents that caused injury to friends that I was in charge of and needed to protect....After the accidents [in his civilian job as a groundskeeper] at the VA it triggered old memories from my past military service...[and] now I have nightmares almost nightly about the people I let down.  At times it's hard to live with and struggle with guilt.

The Veteran expanded upon the second and third incidents in a December 2010 statement:

In the first incident I was in charge of a group of airman [sic] working on the road around the fence line, when one of the other airmen...jumped upon the running board of the truck I was driving.  As he jumped up he reached and gripped hold of the driver's door and about that time he slipped on the running board and fell backward.  I started to laugh at him until I looked down and seen his ring finger still on the door of the truck.  I froze and didn't know what to do.  I finally got myself back together enough to climb down from the cab and assist him....I really felt badly since he was working for me.  I remember it like it was yesterday and still have bad dreams about it almost nightly.  I have not seen [him] since we returned from Thailand and he was one of my best friends for I couldn't face him.

[In the second incident] we was [sic] working on the fence line replacing some fence post.  I was working with a new airman that I did not know very well....I had drilled about 10 holes using a drill and a bit a little larger than the post we were concreting in.  After 10 holes I decided to take a little break and [he] picked up the drill and the bit and began to drill holes.  On about the second hole the bit caught on something and it wrapped the cord from the generator around two of his fingers and jerked two of them off below the knuckle.  I tried to assist him but could not get a hold of the unit....[He] blamed me for his losing his fingers but I know I was not the reason but I felt badly about this accident.  I had nightmares for years after I returned home but did not seek any help for I thought this showed weakness....I had put all this in the back of my memory until the bad accident [in his civilian job as groundskeeper] at the V.A. [hospital] where the tree fell on the employee when I was in charge of the tree removal.

In an August 2015 statement, the Veteran again recounted these in-service incidents, and added that they still cause him stress and nightmares.  Similarly, at his August 2015 hearing, the Veteran testified that he began having nightmares in the 1970s about two incidents in service wherein he observed fellow servicemen lose their fingers.  See transcript, pp. 4-6, 9-10.

The Board finds that the Veteran's statements recounting his in-service events are competent because they are within the scope of his lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); see also 38 C.F.R. § 3.159(a)(2).  Additionally, the Board finds that his reports of the incidents are credible for three reasons.  First, they are internally consistent across many years of both written and oral testimony.  Second, the Veteran's service personnel records confirm his penchant for truthfulness; in a March 1973 record, a superior officer cited the Veteran's "high moral standards, and outstanding sense of responsibility."  Third, the Veteran told his treating VA clinician in July 2009 that he experiences nightmares from his military history, and he told his treating VA clinical psychologist in September 2009 that he had multiple occasions of his crew being injury on the job in his military experience.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Therefore, and in the absence of any evidence to the contrary, the Board finds that the in-service incurrence element of service connection is met.

The Board further finds that the current diagnosis element is met, most recently by an April 2015 VA clinician's diagnosis of major depressive disorder.  The Veteran has multiple diagnoses of major depressive disorder or depression by VA clinicians, including in March 2015, December 2014, and earlier.

Finally, the Board finds that there is a nexus between the claimed in-service disease or injury and the present disability.  At his August 2015 Board hearing, the Veteran testified that he has experienced nightmares about the in-service incidents since the 1970s.  See transcript, pp. 9-10.  Moreover, the Veteran persuasively explained in his November 2010 and December 2010 letters that he began seeking treatment for his depressive symptoms after additional, post-service accidents similar to the incidents in service occurred in his civilian employment as a VA groundskeeper.  Further, the July 2009 and September 2009 VA treatment records are consistent with his explanation because they reflect his reports of nightmares due to the in-service accidents.  Additionally, no negative nexus opinion is of record.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's major depressive disorder is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for major depressive disorder.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The service connection claim for an acquired psychiatric disorder, to include depression, anxiety, and PTSD is reopened.

Service connection for major depressive disorder is granted.


REMAND

Remand is required on the issue of entitlement to a TDIU.  The RO previously denied entitlement to a TDIU in a November 2014 rating decision.  The Veteran timely filed a notice of disagreement in December 2014.  To date, the RO has not issued a statement of the case as to that issue.  Where, as here, there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on that issue is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case regarding the issue of entitlement to a TDIU.  Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of the issue in a timely fashion, then return the case to the Board for its review, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


